Title: To James Madison from Richard Bland Lee, 12 May 1804
From: Lee, Richard Bland
To: Madison, James



Dear Sir
Jefferson County 12th. May 1804
I have this day written to the Secretary of war on a subject of importance to the U. states as well as myself—I am a[n]xious to sell between eight & nine hundred acres of land adjoining the Public property at Harper’s ferry. This tract contains five or six hundred acres of well wooded land distant from one to two & half miles from the works—which is the only wood convenient to them. The property is in demand—and by dividing it into small lots may be readily sold to Individuals—after which the U. states will never be able to purchase it.
Mr. Dearborn will on application I make no doubt communicate my letter to you. And if you think it for the interest of the U. states to make such a purchase I shall esteem it a favor if you will aid my wishes and expedite a decision. It will be more agreeable to me to sell to the public—because then one bargain will be sufficient—and the payment certain—and because I consider the property absolutely necessary to the works at Harper’s ferry. With sincere wishes for the happiness of Mrs. Madison and yourself I remain with great esteem Yr. Obt Sert
Richard Bland Lee
